Citation Nr: 1538880	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-39 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to February 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Veteran was afforded a Travel Board hearing before the undersigned in May 2015.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran is claiming that he currently has a psychiatric disorder which began during his active duty service.  Of record are medical records which show various psychiatric diagnoses, including alcohol dependence, bipolar disorder, substance-induced mood disorder and major depressive disorder as well as personality disorder.  The service treatment records reveal that the Veteran was discharged from active duty after one month due to a disturbance of consciousness of unknown cause which was found to pre-exist active duty.  The Veteran had complained of recurrent dizziness and had episodes of loss of consciousness during active duty.  

The Veteran has testified that he did not have any psychiatric problems prior to active duty.  He reported that he started experiencing problems with his sleep during basic training.  He has argued that the sleep problems and the dizziness/loss of consciousness were the first evidence of his subsequently diagnosed psychiatric disorder.  He reported that he did not have any neurological problems for 25 years after getting out of service.  It is argued that the Veteran had a very strange reaction during active duty which was the precursor to the current psychiatric disorder.  He testified that he continued to have a pattern of highs and lows subsequent to discharge.  The Veteran is competent to report on symptomology he experiences through his own senses.  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board finds that the criteria for affording the Veteran a VA examination have been met in this case.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  

      All pertinent evidence of record must be made available to and reviewed by the examiner.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to the Veteran's active duty service.  

The rationale for all opinions expressed must be provided.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
  
3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




